Citation Nr: 0504143	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  95-25 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected left hallux valgus, from March 14, 1994.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected right hallux valgus, from March 14, 1994.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from February 1974 to December 
1976.

When this case was last before the Board of Veterans' Appeals 
(Board) in July 2001, the Board remanded the claims to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, for further development and 
consideration.  In a July 1999 decision, the Board had found 
that a February 1978 rating decision did not contain clear 
and unmistakable error (CUE) and denied an effective date 
earlier than March 14, 1994 for the award of service 
connection for the bilateral foot disability.  That decision 
also remanded the issues of entitlement to increased 
evaluations for left and right hallux valgus for further 
development and consideration.  

Unfortunately, this case again must be REMANDED to the RO - 
this time via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The fundamental question at issue is the evaluation of the 
severity of the veteran's service-connected left and right 
hallux valgus disability.  In its July 1999 remand, the Board 
noted there was an underlying question that would have to be 
addressed, namely, whether the veteran has any other 
nonservice-connected foot disabilities that would have to be 
considered in the evaluation process.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this 
regard, it was recognized that the claims file contained the 
diagnoses of several such nonservice-connected foot 
disabilities, including metatarsals primus varus, Morton's 
foot, pes planus, plantar fasciitis, tight heel cords, and 
metatarsalgia.  Thus, the Board found that it was unclear as 
to what manifestations of the veteran's bilateral foot 
disability were related to his service-connected left and 
right hallux valgus, and which were not.

In pursuit of the answer to those questions, the Board's July 
1999 remand had requested that the veteran undergo a VA 
examination of his feet.  It was requested that the VA 
examiner review the medical evidence of record and provide 
several opinions.  Although the veteran was afforded a VA 
examination in February 2000 that included an examination of 
the feet, the report of that examination included certain 
discrepancies that needed to be clarified.  First, although 
the examiner indicated that he had reviewed the veteran's 
medical records, in answering the questions posed by the 
Board, the examiner stated that he was relying upon the 
history provided by the veteran. 

Second, although the examiner indicated in an addendum to the 
examination report that the veteran's foot disabilities were 
limited to the service-connected bilateral hallux valgus 
deformity, there was no specific reference to the previously 
diagnosed foot disabilities, or reasoned explanation as to 
why these disabilities were no longer present.

Moreover, the Board had further requested in the July 1999 
remand that the RO obtain another examination and 
readjudicate the issues of entitlement to an increased 
evaluation for left and right hallux valgus with specific 
consideration of 38 C.F.R. 4.71a, Diagnostic Code 5284 (other 
foot injuries) in addition to 38 C.F.R. 4.71a, Diagnostic 
Code 5280, and any other rating criteria that may be 
applicable as a result of the requested medical development.  

A fee-basis examination was conducted in September 2002.  The 
podiatrist diagnosed recalcitrant hallux valgus, bilaterally, 
left greater than right; compensated metatarsus adductus; and 
pain in the limb.  The RO requested that the examiner provide 
additional clarification.  In an addendum dated in February 
2003, the examiner essentially stated that compensated 
metatarsus adductus is an aggravating factor to the service-
connected bilateral hallux valgus.  The examiner also noted 
that the veteran's plantar fasciitis, tight heel cords, are 
directly related to pes planus which result in bunion 
deformity.  The examiner then stated that the veteran's 
foot disorders are directly related to deterioration from his 
service-connected bilateral foot disability.  The examiner 
concluded by stating that the veteran was unable to weight 
bear for any period of time, thus leaving him unable to have 
a functional quality of life in any substantial weight-
bearing situation.  

In a March 2003 supplemental statement of the case (SSOC), 
the RO noted that the evidence supported the existence of a 
moderate bunion deformity with associated pain, and "that 
the veteran appears to have significant additional problems 
with his feet that are not the result of the service-
connected condition."  

Unfortunately, in view of the foregoing, the Board is still 
unclear regarding the current state of the veteran's service-
connected disabilities.  Although in his addendum, the 
podiatrist discussed pes planus, he did not diagnose the 
veteran with such a condition in his September 2002 
examination report.  The Board again finds that additional 
assistance to include an additional medical examination with 
opinion is required to obtain, to the extent possible, a 
well-reasoned assessment of the severity of the veteran's 
bilateral foot disorders.  Subsequent to this examination, 
the RO should consider the applicability of Diagnostic Codes 
5276 (flatfoot), 5283 (malunion or nonunion of the tarsal or 
metatarsal bones), and 5284 (for foot injuries), in its 
decision.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for any foot disability 
that are not currently on file.

2.  After the development above has been 
accomplished, schedule the veteran for 
another VA examination to determine the 
severity of his service-connected 
bilateral hallux valgus.  All diagnostic 
testing and evaluation needed to make 
this determination should be performed.  
The claims folder must be made available 
to the examiner prior to the examination 
for a review of the veteran's pertinent 
medical history.  The examiner should 
determine if the veteran suffers from 
malunion or nonunion of the metatarsal 
bones; or any other foot injuries as a 
result of his service-connected bilateral 
hallux valgus.  If he does suffer from 
any such disability, the examiner should 
comment on whether the disability is 
mild, moderate, severe, or is the 
equivalent to loss use of that foot.  If 
the examiner finds that the veteran 
currently suffers from pes planus due to 
service, he/she should comment on the 
following:

a.  Is there objective evidence of 
deformity of the veteran's feet, such as 
pronation or abduction?

b.  Does the veteran have pain on 
manipulation and use of his feet?

c.  Is there swelling on use of the 
veteran's feet?

d. Does the veteran have callosities on 
his feet?

e.  Does the veteran have tenderness of 
the plantar surface of his feet?

f.  Does the veteran have marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation of his 
feet?

g.  Does the veteran use orthopedic shoes 
or appliances for his pes planus, and, if 
he does, is his condition improved by 
such use?

h.  Please also provide a statement 
regarding the overall degree of the 
veteran's pes planus.

3.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


